Title: To John Adams from Joseph Gales, Jr., 16 May 1816
From: Gales, Joseph, Jr.,Seaton, William Winston
To: Adams, John


				
					Sir
					Office of the Natl. Intelligencer May 16. 1816
				
				We have the pleasure to acknowledge your favor of the 5th ulto. directing us to call on Judge Cranch for $10 in payment of your subscription to the Intelligencer. In transmitting our annual accounts to subscribers, which were in February last sent off, we apprehend, from your letter, that our clerk forwarded your account to you; and we trouble you with this letter to say, if such was the fact, that it was done without our knowledge. We should have deemed it wholly unnecessary, if not rude, to dun a patron so old & punctual, & would have prevented it had we been aware in time of the circumstanceWith sincere & high respect / Your obt. Servants
				
					Gales & Seaton
				
				
			